  Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
EDISON J. SALAZAR TACURI,                                              :
                                                                       :
                                      Plaintiff,                       :
                                                                       :
                   -against-                                           :
                                                                       :   COMPLAINT
PITTI BROS. MASONRY, INC. d/b/a PITTI                                  :
BROTHERS MASONS, DANIEL PITTI, and                                     :
JOSEPH PITTI,                                                          :
                                                                       :
                                      Defendants.                      :
---------------------------------------------------------------------- X

        Plaintiff Edison J. Salazar Tacuri (“Plaintiff” or “Salazar”), by his attorneys

Pechman Law Group PLLC, complaining of Defendants Pitti Bros. Masonry, Inc. d/b/a

Pitti Brothers Masons (“Pitti Brothers”), Daniel Pitti and Joseph Pitti (collectively, with

Pitti Brothers, “Defendants”), alleges:

                                    NATURE OF THE COMPLAINT

        1.       Salazar worked as a brick and cement layer at Pitti Brothers from

approximately 2004 until August 24, 2020. Salazar regularly worked up to sixty-three

hours per week, but did not receive overtime compensation for the hours he worked in

excess of forty per workweek. At points during Salazar’s employment, his regular hourly

wage rate fell below the statutory minimum wage rate established by the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and New York Labor Law § 190, et seq.

(“NYLL”). Defendants also failed to pay Salazar spread-of-hours pay when he worked

shifts in excess of ten hours, and failed to provide accurate wage statements with each

payment of wages, as required by the NYLL’s Wage Theft Prevention Act (“WTPA”).
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 2 of 10 PageID #: 2



      2.     Salazar brings this action to recover unpaid minimum and overtime wages,

spread-of-hours pay, liquidated damages, statutory damages, pre- and post-judgement

interest, and attorneys’ fees and costs pursuant to the FLSA, NYLL and WTPA.

                                     JURISDICTION

      3.     This Court has subject matter jurisdiction over this case pursuant to 29

U.S.C. § 216(b), 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over

Plaintiff’s claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                        VENUE

      4.     Venue is proper in the Eastern District of New York under 28 U.S.C. § 1391

because Pitti Brothers is located and operated by Defendants in the Eastern District of

New York and the acts and omissions giving rise to Plaintiff’s claims occurred in the

Eastern District of New York.

                                     THE PARTIES

Plaintiff Edison J. Salazar Tacuri

      5.     Salazar resides in Queens, New York.

      6.     Salazar worked for Defendants from 2004 until August 24, 2020.

Defendant Pitti Bros. Masonry, Inc. d/b/a Pitti Brothers Masons

      7.     Defendant Pitti Bros. Masonry, Inc. is a New York corporation that owns,

operates, and does business as Pitti Brothers Masons.

      8.     Pitti Brothers’ principal office is located at 115 Bette Road, East Meadow,

New York 11554.

      9.     Pitti Brothers provides residential and commercial masonry services

throughout Long Island, including brick and concrete work, maintenance, and repairs.

      10.    Pitti Brothers is an “enterprise engaged in interstate commerce” within the

meaning of the FLSA.


                                           2
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 3 of 10 PageID #: 3



        11.   Pitti Brothers has employees engaged in commerce or in the production of

goods for commerce and handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

        12.   In the three years preceding the filing of this Complaint, Pitti Brothers has

had an annual gross volume of sales in excess of $500,000.

Defendant Daniel Pitti

        13.   Defendant Daniel Pitti is an owner of Pitti Brothers.

        14.   Daniel Pitti is identified as the Chief Executive Officer of Pitti Brothers on

New York State Division of Corporations corporate entity filings.

        15.   Throughout Salazar’s employment, Daniel Pitti oversaw the day-to-day

operations of Pitti Brothers and was regularly present at worksites.

        16.   Throughout Salazar’s employment, Daniel Pitti supervised the work

performed by employees, including Salazar.

        17.   Throughout Salazar’s employment, Daniel Pitti had the authority to hire

and fire employees. For example, Daniel Pitti hired Salazar.

        18.   Throughout Salazar’s employment, Daniel Pitti set employee wage rates

and distributed employee wages. Daniel Pitti set Salazar’s wage rate and distributed

wages to Salazar weekly.

        19.   Throughout Salazar’s employment, Daniel Pitti determined the schedules

and set the work duties of Salazar and other employees.

        20.   Daniel Pitti exercised sufficient control over Pitti Brother’s operations and

Plaintiff’s employment to be considered Salazar’s employer under the FLSA and the

NYLL.

Defendant Joseph Pitti

        21.   Defendant Joseph Pitti is an owner of Pitti Brothers.


                                             3
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 4 of 10 PageID #: 4



         22.   Joseph Pitti is identified as the Department of State Process Agent for Pitti

Brothers on the New York State Division of Corporations corporate entity filing.

         23.   Joseph Pitti held authority to supervise the work performed by employees,

including Salazar, and visited work sites approximately once per month to supervise

work.

         24.   Joseph Pitti held authority to hire and fire employees, including Salazar.

         25.   Joseph Pitti held authority to set employee wages and distribute wages.

Joseph Pitti distributed wages to Salazar when Daniel Pitti was not present.

         26.   Joseph Pitti exercised sufficient control over Pitti Brother’s operations and

Plaintiff’s employment to be considered Salazar’s employer under the FLSA and the

NYLL.

                                STATEMENT OF FACTS

         27.   Salazar worked as a brick and cement layer for Pitti Brothers.

         28.   Throughout his employment, Salazar regularly worked from 7:00 a.m. to

between 4:30 p.m. and 5:30 p.m., six days per week, totaling approximately fifty-seven to

sixty-three hours per workweek.

         29.   Throughout his employment, Salazar’s work was seasonal, running from

approximately March 24 through December 15 each year.

         30.   Throughout his employment, Defendants paid Salazar a weekly salary of

$400.

         31.   Defendants did not pay Salazar at a rate of one and one-half (1.5) times his

regular rate of pay for the hours he worked in excess of forty per workweek.

         32.   Defendants did not compensate Salazar with one hour of pay at the

statutory minimum hourly wage rate on each day that he worked a shift in excess of ten

hours.


                                             4
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 5 of 10 PageID #: 5



       33.      Defendants paid Salazar’s weekly salary on personal checks, without an

accurate corresponding wage statement reflecting, inter alia, his rate of pay and all hours

worked in the corresponding workweek.

                                      FIRST CLAIM
                             (FLSA – Unpaid Minimum Wages)

       34.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       35.      The FLSA requires that employers pay employees a minimum wage for the

first forty hours worked in a workweek.

       36.      Defendants are employers within the meaning of 29 U.S.C. §§ 203(e) and

206(a) and employed Plaintiff.

       37.      The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.

and the supporting federal regulations, apply to Defendants.

       38.      Defendants failed to pay Plaintiff the minimum wages to which he was

entitled under the FLSA.

       39.      Defendants willfully violated the FLSA by knowingly and intentionally

failing to pay Plaintiff the required minimum wage rate for hours worked up to forty per

workweek.

       40.      As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled

to recover his unpaid minimum wages, liquidated damages, pre-judgment and post-

judgment interest, and reasonable attorneys’ fees and costs of the action.

                                    SECOND CLAIM
                             (NYLL – Unpaid Minimum Wages)

       41.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.




                                                5
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 6 of 10 PageID #: 6



       42.      Defendants are employers within the meaning of the NYLL §§ 190 et seq.,

651(5), 652, and supporting New York State Department of Labor (“NYDOL”)

regulations, including but not limited to 12 N.Y.C.R.R. Part 142.

       43.      Defendants failed to pay Plaintiff the minimum hourly wages to which he

was entitled under the NYLL.

       44.      Defendants have willfully violated the NYLL by knowingly and

intentionally failing to pay Plaintiff the minimum hourly wage rate for hours worked up

to forty per workweek.

       45.      As a result of Defendants’ willful violations of the NYLL, Plaintiff is entitled

to recover his unpaid minimum wages, liquidated damages, pre- and post-judgment

interest, and reasonable attorneys’ fees and costs of the action.

                                     THIRD CLAIM
                              (FLSA– Unpaid Overtime Wages)

       46.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       47.      Defendants were required to pay Plaintiff one and one-half (1.5) times his

regular hourly wage rate, which shall not be less than the statutory minimum wage rate,

for all hours worked in excess of forty per workweek pursuant to the overtime wage

provisions set forth in the FLSA, 29 U.S.C. § 207 et seq.

       48.      Defendants failed to pay Plaintiff the overtime wages to which he was

entitled under the FLSA.

       49.      Defendants have willfully violated the FLSA by knowingly and

intentionally failing to pay Plaintiff overtime wages.




                                                6
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 7 of 10 PageID #: 7



       50.      As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled

to recover his unpaid overtime wages, liquidated damages, pre- and post-judgment

interest, and reasonable attorneys’ fees and costs of the action.

                                    FOURTH CLAIM
                             (NYLL – Unpaid Overtime Wages)

       51.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       52.      Under the NYLL and supporting NYDOL Regulations, Defendants were

required to pay Plaintiff one and one-half (1.5) times his regular hourly wage rate, which

shall not be less than the minimum wage rate, for all hours worked in excess of forty per

workweek.

       53.      Defendants failed to pay Plaintiff the overtime wages to which he was

entitled under the NYLL.

       54.      Defendants willfully violated the NYLL by knowingly and intentionally

failing to pay Plaintiff overtime wages.

       55.      As a result of Defendants’ willful violations of the NYLL, Plaintiff is entitled

to recover unpaid overtime wages, liquidated damages, pre- and post-judgment interest,

and reasonable attorneys’ fees and costs of the action.

                                     FIFTH CLAIM
                           (NYLL – Unpaid Spread-of-Hours Pay)

       56.      Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       57.      Defendants willfully failed to pay Plaintiff additional compensation of one

hour of pay at the statutory minimum wage rate for each day during which Plaintiff’s

shifts spread over more than ten hours.



                                                7
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 8 of 10 PageID #: 8



       58.    By Defendants’ failure to pay Plaintiff spread-of-hours pay, Defendants

willfully violated Section 650 et seq., of the NYLL and the supporting NYDOL regulations,

including, but not limited to, 12 N.Y.C.R.R § 142-2.4.

       59.    As a result of Defendants’ willful violations of the NYLL, Plaintiff is entitled

to recover unpaid spread-of-hours pay, liquidated damages, pre- and post-judgment

interest, and reasonable attorneys’ fees and costs of the action.

                                 SIXTH CLAIM
       (NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements)

       60.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       61.    The NYLL and the WTPA require employers to provide employees with an

accurate wage statement each time they are paid.

       62.    Throughout Plaintiff’s employment with Defendants, Defendants paid

Plaintiff without providing him a wage statement at the end of every pay period

accurately listing, inter alia, the regular and overtime rate or rates of pay; the number of

regular and overtime hours worked per pay period; gross wages; deductions; allowances,

if any, claimed as part of the minimum wage; and net wages, in violation of NYLL

§ 195(3).

       63.    As a result of Defendants’ violation of NYLL § 195(3), Plaintiff is entitled to

recover statutory damages, reasonable attorneys’ fees, and costs and disbursements of

the action, pursuant to NYLL § 198(1-d).




                                              8
 Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 9 of 10 PageID #: 9



                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                a.   declaring that Defendants have violated the minimum and overtime

wage provisions of the FLSA and the NYLL, and supporting regulations;

                b.   declaring that Defendants violated the spread-of-hours pay

provisions of the NYLL and NYDOL regulations;

                c.   declaring that Defendants violated the wage statement provisions of

the NYLL’s WTPA;

                d.   declaring that Defendants’ violations of the FLSA and the NYLL

were willful;

                e.   enjoining future violations of the FLSA and NYLL by Defendants;

                f.   awarding Plaintiff damages for unpaid minimum and overtime

wages;

                g.   awarding Plaintiff unpaid spread-of-hours pay;

                h.   awarding Plaintiff liquidated damages pursuant to the FLSA and

NYLL;

                i.   awarding Plaintiff statutory damages as a result of Defendants’

failure to furnish Plaintiffs with accurate wage statements pursuant to the NYLL’s

WTPA;

                j.   awarding Plaintiff pre-judgment and post-judgment interest under

the FLSA and the NYLL;

                k.   awarding Plaintiff reasonable attorneys’ fees and costs pursuant to

the FLSA and the NYLL; and




                                           9
Case 2:21-cv-00295-JS-ST Document 1 Filed 01/19/21 Page 10 of 10 PageID #: 10



          l.     awarding such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       January 19, 2021
                                            PECHMAN LAW GROUP PLLC


                                    By:     /s/ Louis Pechman
                                            Louis Pechman
                                            Galen C. Baynes
                                            Pechman Law Group PLLC
                                            488 Madison Avenue - 17th Floor
                                            New York, New York 10022
                                            (212) 583-9500
                                            pechman@pechmanlaw.com
                                            baynes@pechmanlaw.com
                                            Attorneys for Plaintiff




                                       10
